 In the Matter of SOUTHERN ADVANCEBAG& PAPERCO.,INC., EMPLOYERandUNITEDPAPERWORRERS OF AMERICA,CIO,PETITIONERCase No. 15-R-2222-Decided December 18, 1947Cllr.C. C. Jessop,of New York City, for the Employer.Mr. Fred C. Pieper,of New Orleans, La., for the Petitioner.Mr. George W. Brooks,of Washington, D. C., andMr. Mark Fisher;of Birmingham, Ala., for the Intervenors.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Alex-andria, Louisiana, on August 19, 1947, before George H. O'Brien,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Employer'smotion to dismiss is denied for reasons hereinafter stated.Upon the, entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSouthern Advance Bag & Paper Co., Inc., a Maine corporation withits principal place of business in Boston,Massachusetts,is engagedin the manufacture of paper and paper bags at its Hodge, Louisiana,plant, the only plant involved in this proceeding.The Employer pur-chases annually for use at its Hodge,Louisiana, plant, raw materialvalued in excess of $1,500,000, of which approximately 10 percent isobtained from points outside the State of Louisiana.The productsmanufactured and sold by the Employer from its Hodge, Louisiana,plant amount annually to approximately $12,000,000,of which ap-proximately 90 percent is shipped to points outside the State ofLouisiana.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.75 N L. "R. B., No. 70.614 SOUTHERN ADVANCE BAG & PAPER CO., INC.615II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, affiliated with the Congress,of Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers, and International Brotherhood of Paper Makers, herein called1the Intervenors, are labor organizations affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Intervenors contend that the present proceeding is barred byreason of an existing contract between the Intervenors and the Em-ployer.The contract in question, replacing an earlier agreement be-tween the parties,' was executed on June 30, 1947, after the filing bythe Petitioner on May 19, 1947, of its petition in the instant proceeding.Accordingly, inasmuch as the filing of the petition preceded the execu-tion of the 1947 contract, that instrument cannot, under well establishedprinciples of the Board, constitute a bar to the proceeding.2The Employer contends that the petition should be dismissed uponthe ground that no evidence of the Petitioner's showing of representa-tion was introduced at the hearing.We find no merit in this con-tention.We have held that the requirement of a showing of representa-tion is but an adnunistrative expedient, adopted to enable the Board todetermine for itself whether or not further proceedings are warranted,and is not subject to objection at the hearing.3Moreover, we areadministratively satisfied that the Petitioner has made an adequateshowing of representation.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the ineaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TILE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all production and maintenance employees of the Em-'The earlier agreement, negotiated in 1945, was a 1-yeas exclusive baigaming agree-mentsubject to automatic renewal in the absence of 30 clays' notice, and extended withmodifications to June 30, 19472SeeMatter of Consolidated Steel Corporation of Texas,74 N L R 13 204,Mattei ofGo, dan lPCallender et at, d/b/aKohlmanBros& SugarmanCompany,74 N L R B 381ISeeMatter of 0 D Jennings & Company,68 N L R B 516,Matter of Embassy Meno-faetw ing Company, 71 N. LItB. 430Foi reasons stated above, the Intervenors' requestto be allowed to introduce evidence relating to the Board's administrative handling ofthe petition and the Petitioner's showing of representation was properly denied by thehearing officer in the piesent instance. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDployer at its Hodge, Louisiana, plant, excluding supervisors, office em-ployees, clerical employees, porters, watchmen, pulpwood cutters, andhaulers, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 '(b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Southern Advance Bag & PaperCo., Inc., Hodge, Louisiana, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Paperworkers ofAmerica, CIO, or by International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, AFL, and International Brotherhood ofPapermakers, AFL, for the purposes of collective bargaining, or byneither.4Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.